



RESTRICTIVE COVENANTS AND SEVERANCE AGREEMENT


THIS AGREEMENT is made by and between Gibraltar Industries, Inc., a Delaware
corporation, with offices at 3556 Lake Shore Road, Buffalo, New York 14219 (the
“Company”), and William T. Bosway (the “Executive”) on this 17th day of
December, 2018 and is effective as of January 2, 2019.


RECITALS:
The Company has appointed the Executive as the Company’s President and Chief
Executive Officer, and a member of the Company’s Board of Directors, effective
as of January 2, 2019. The Company and the Executive desire to set forth in
writing the terms of restrictive covenants which the Executive will be bound by
during the period of his employment with the Company and, as specified in this
Agreement, thereafter, as well as the terms and conditions of the severance
benefits which the Executive will be entitled to receive from the Company upon a
termination of his employment.
  
    
CONSIDERATION:


NOW, THEREFORE, in consideration of the conditions and covenants set forth in
this Agreement, the parties hereto agree as follows:


ARTICLE 1.



Restrictive Covenants


.Confidentiality. During the period of the Executive's employment with the
Company and for a period of two (2) years following a termination, for any
reason whatsoever, of the Executive's employment, the Executive agrees that he
will not, without the written consent of the Company’s Board of Directors (the
“Board”), disclose to any person (other than a person to whom disclosure is
reasonably necessary or appropriate in connection with the performance by the
Executive of his duties as an executive of the Company or to a person as
required by any order or process of any court or regulatory agency) any
confidential information obtained by the Executive while in the employ of the
Company with respect to any management strategies, policies or techniques or
with respect to any products, improvements, formulae, designs or styles,
processes, customers, methods of distribution, or methods of manufacture of the
Company or any of its subsidiaries; provided, however, that confidential
information shall not include any information known generally to the public
(other than as a result of unauthorized disclosure by the Executive) or any
information of a type not otherwise considered confidential by persons engaged
in the same business or a business similar to that conducted by the Company.
Nothing in this Section shall be deemed or construed to prohibit the Executive
from making any disclosure that is required by law or by legal process or any
disclosure that is necessary to file a complaint with or participate in an
investigative proceeding of any federal, state or local governmental agency or
from making any voluntary disclosure to the U.S. Securities and Exchange
Commission with respect to possible violations of U.S. securities laws.
.

.Non-Compete. During a period of two (2) years after the date of any termination
of the Executive's employment with the Company, the Executive will not, directly
or indirectly, own, manage, operate, control or participate in the ownership,
management, operation or control of, or be connected as an officer, employee,
partner, director or otherwise with, or have any financial interest in, or aid
or assist anyone else in the conduct of, any business which competes with any
business conducted by the Company or with any group, division or subsidiary of
the Company in any geographic area where such business is being conducted at the
time of such termination (any such business, subject to the provisions of
Section





--------------------------------------------------------------------------------





1.03 below, being hereinafter referred to as a “Competitive Operation”).
Ownership by the Executive of 2% or less of the voting stock of any publicly
held Company shall not constitute a violation of this Section 1.02.
.

.Competitive Operation. For purposes of Section 1.02 hereof: (a) a business
shall not be deemed to be a Competitive Operation unless: (i) 10% or more of the
consolidated gross sales and operating revenues of the Company is derived from
such business; or (ii) 10% or more of the consolidated assets of the Company are
devoted to such business; and (b) a business which is conducted by the Company
at the time of the Executive's termination and which subsequently is sold or
discontinued by the Company shall not, subsequent to the date of such sale or
discontinuance, be deemed to be a Competitive Operation within the meaning of
Section 1.02 hereof.
.

.Non-solicitation of Employees. During a period of two (2) years after the date
of any termination of the Executive’s employment with the Company, the Executive
will not, solicit or offer to employ any individuals that are employees of the
Company or any of its subsidiaries or wholly owned limited liability companies
(including any executive officers of the Company) at the time the Executive’s
employment is terminated; provided that, the limitation on the right of the
Executive to solicit or offer to employ individuals as contained in this Section
shall not apply to any such individuals who, either before or after the
termination of the Executive’s employment with the Company, have terminated
their employment with the Company, its subsidiaries and its wholly owned limited
liability companies.
.



ARTICLE 2.Severance and Effects of Termination


.Termination Rights.    
(a)(a) The Company and the Executive acknowledge and agree that the Executive’s
employment with the Company is an “at will” employment and that, except in the
case of a termination of the Executive’s employment by the Company for “Cause”
(as hereinafter defined), the Executive’s employment with the Company may be
terminated by the Company or by the Executive on thirty (30) days advance
written notice. The effective date of any such termination shall, unless a
longer period is otherwise stated in the written notice of termination and
agreed to by the party to whom such written notice is delivered, be the last day
of the thirty (30) day period beginning on the date the written notice of
termination is delivered to the Executive or the Company, whichever the case may
be. For purposes of this Agreement, the Company shall be deemed to have “Cause”
to terminate this Agreement if the Executive has engaged in egregious acts or
omissions which have resulted in material injury to the Company and its
business; provided that, the Executive shall not, under any circumstances, be
deemed to have engaged in egregious acts or omissions if: (i) the acts or
omissions have been committed or omitted by the Executive in connection with the
implementation of policies or procedures or strategic initiatives which have
been disclosed to or directed by the Board; and (ii) in the case of policies or
procedures or strategic initiatives which have been disclosed to the Board, the
Board has not objected to the Executive’s implementation of any such policies,
procedures or strategic initiatives. For the avoidance of doubt, the Company may
terminate the Executive’s employment without providing thirty (30) days advance
written notice to the Executive if the Company has “Cause” to terminate the
Executive’s employment, and, for the further avoidance of doubt, the Company
shall be deemed to have “Cause” to terminate the Executive’s employment if the
Executive violates the Company’s policy against sexual harassment.


(b)In connection with any termination of the Executive’s employment, the
Executive shall, on the effective date of any such termination, automatically
and without any affirmative action on the part of the Executive or the Company,
be deemed to have resigned from: (i) his position as President and Chief
Executive Officer; (ii) from his position as a member of the Company’s Board;
(iii) his position





--------------------------------------------------------------------------------





as an officer, director and/or manager of any partnership, joint venture,
corporation, limited liability company or other entity in which the Company,
directly or indirectly, owns a majority of the voting equity interests (any such
entity being hereinafter an “Affiliate”); and (iv) from all other positions that
the Executive may hold with the Company or any Affiliate of the Company, whether
as an officer, employee, or member of any committee, board or other executive or
administrative body. In addition, notwithstanding the requirement that the
Company or the Executive provide thirty (30) days advance written notice of
their intent to terminate the Executive’s employment with the Company, the
Company may, in its written notice of intent to terminate the Executive’s
employment or, upon receipt by the Company of a written notice from the
Executive of his intent to terminate his employment, provide written notice to
the Executive that he is not to continue to perform any duties for the Company
or enter any premises owned or leased by the Company or any of its Affiliates
and, in the event that the Company provides any such written notice to the
Executive, the Executive agrees to comply with any such directives of the
Company. For the avoidance of doubt, notwithstanding the delivery by the Company
to the Executive of any written notice that the Executive is not to continue to
perform duties for the Company or its Affiliates or enter the premises of the
Company or its Affiliates, the effective date of the Executive’s termination
shall be the last day of the thirty (30) day period beginning on the date the
written notice of termination is delivered to the Executive or the Company,
whichever the case may be.


.Effect of Termination for Cause or Without Good Reason.    In the event the
Executive's employment with the Company is terminated by the Company for Cause
or by the Executive for any reason other than a “Good Reason” (as determined
pursuant to Section 2.03 hereof), on the first day that employees of the Company
who are employed at the Company’s corporate headquarters are paid a regular
installment of their base salary (any such date that employees of the Company
who are employed at the Company’s corporate headquarters are paid a regular
installment of their base salary being hereinafter a “Pay Date”) following the
effective date of such termination, the Company shall pay to the Executive any
installment of his annual base salary (hereinafter “Base Salary”) as in effect
at the date his termination employment is terminated, which installment is
accrued and unpaid as of the date the termination of the Executive’s employment
becomes effective. After the amount required to be paid to the Executive by the
preceding sentence has been paid, the Company shall have no further obligation
to pay the Executive any additional Base Salary, compensation or bonuses and,
except as otherwise provided in Section 2.05, no further obligation to pay to or
provide the Executive any other benefits.
.

.Effect of Termination Without Cause or for Good Reason.
(a)(a) For purposes of this Agreement, the Executive’s termination of his
employment with the Company shall be deemed to be for a “Good Reason” if:
(A) (i) (A) the Executive's Base Salary and/or annual or long term cash or
equity based bonus opportunity as a percentage of his Base Salary is reduced or
any other material compensation or benefit arrangement for the Executive is
reduced (and such reduction in the Executive’s Base Salary, annual or long term
cash or equity based bonus opportunity or other material compensation or benefit
arrangement is not made in accordance with a reduction in the base salaries,
bonus opportunity or other material compensation payable to a majority of the
other executive officers of the Company); or






(B)the Executive's duties or responsibilities are changed in a manner with the
result that the Executive’s new duties and responsibilities are: (I) materially
greater than the Executive’s duties and responsibilities immediately prior to
such change and such change in the Executive’s duties and responsibilities is
not accompanied by a mutually agreeable increase in compensation, including Base
Salary and annual and long term cash and equity incentive compensation
opportunities; or (II) decreased or otherwise limited so as to be inconsistent
with the





--------------------------------------------------------------------------------





Executive’s position (including status, offices, title and reporting
requirements) immediately prior to the change in the Executive’s duties; or
(C)

(D)the Executive’s authority is: (I) materially increased, without the
Executive’s consent and without a mutually agreeable increase in compensation,
including Base Salary and annual and long-term cash and equity incentive
compensation opportunities, of the Executive; or (II) reduced or otherwise
limited, in each case so as to be inconsistent with the authority which
accompanied the Executive’s position immediately prior to the change in the
Executive’s authority; and
(E)

(i)the Executive, no later than thirty (30) days following the occurrence of any
of the events described above in Section 2.03(a)(i) provides written notice to
the Company that the Executive intends to terminate his employment with the
Company for a “Good Reason” if the Company does not, within thirty (30) days
following the delivery of such written notice to the Company, eliminate the
condition (described in Section 2.03(a)(i)(A), (B) or (C)) which would otherwise
permit the Executive to terminate his employment with the Company for a Good
Reason; and
(ii)

(iii)the Company does not, within thirty (30) days following the receipt by the
Company of the written notice described in Section 2.03(a)(ii) above, eliminate
the condition (described in Section 2.03(a)(i)(A), (B) or (C)) which would
otherwise permit the Executive to terminate his employment with the Company for
a Good Reason.
(iv)

The written notice which the Executive is required to provide to the Company
with respect to his intent to terminate his employment with the Company for a
Good Reason as required by Section 2.03(a)(ii) above shall describe with
reasonable particularity the facts, events or circumstances which provide the
Executive the right to terminate his employment with the Company for a Good
Reason.




(b)In the event that the Company receives a written notice from the Executive as
described in Section 2.03(a)(ii) above and does not eliminate the condition
(described in Section 2.03(a)(i)(A), (B) or (C)) which would otherwise permit
the Executive to terminate his employment with the Company for a Good Reason
within thirty (30) days following the Company’s receipt of such written notice,
the Executive’s employment with the Company shall be deemed to have been
terminated by the Executive for a Good reason effective as of the last day of
such thirty (30) day period. If, prior to the expiration of the thirty (30) day
period following the date the Company receives a written notice from the
Executive as described in Section 2.03(a)(ii) above, the company delivers
written notice to the Executive that the Company does not intend to eliminate
the condition (described in Section 2.03(a)(i)(A), (B) or (C)) which would
otherwise permit the Executive to terminate his employment with the Company for
a Good Reason, the Executive’s employment with the Company shall be deemed to
have been terminated by the Executive for a Good Reason effective as of the date
that the Company delivers such written notice to the Executive.


(c)In the event that the Executive's employment is terminated by the Company,
without “Cause” or by the Executive for a reason which constitutes a “Good
Reason”, the Company shall pay to the Executive; (i) any installment of his Base
Salary which is accrued and unpaid as of the date the termination of the
Executive’s employment becomes effective, which payment shall be made in one
lump sum on the first Pay Date following the effective date of such termination;
and (ii) if the Executive is entitled to payment of an annual bonus under the
terms of the MICP for the calendar year ending immediately prior to the calendar
year in which his employment is terminated and such bonus has not been paid to
the Executive prior to the date his employment is terminated, the Company shall
pay the





--------------------------------------------------------------------------------





amount of any such bonus to the Executive on the same date that bonuses under
the MICP for the calendar year ending immediately prior to the calendar year in
which the termination of the Executive’s employment becomes effective are paid.


(d)In addition to the amounts described in Section 2.03(c) above, in the event
that the Executive’s employment is terminated by the Company, without Cause or
by the Executive for a Good Reason, provided that, within forty-five (45) days
following the date the Company delivers to the Executive a waiver and release in
the standard form used by the Company (hereinafter the “Waiver and Release”),
the Executive executes and delivers such Waiver and Release to the Company and
does not revoke such Waiver and Release as permitted by the Waiver and Release:
(i) if and to the extent that the Executive has been awarded or is deemed to be
the owner of any equity based incentive compensation, including, but not limited
to, restricted stock, restricted stock units, options and performance stock
units, effective as of the date that the termination of the Executive’s
employment is effective, all such equity based incentive compensation shall,
notwithstanding the terms under which any such equity based incentive
compensation was issued or awarded to the Executive, become nonforfeitable and
the cash (to the extent that any such equity based incentive compensation is
settled in cash) which is payable to the Executive with respect to such equity
based incentive compensation, or the shares of common stock of the Company (to
the extent that any such equity based incentive compensation is settled in
shares of common stock of the Company) which is issuable to the Executive shall
be paid or issued to the Executive, as the case may be, in one lump sum, on the
first Pay Date following the end of the six (6) month period following the date
the termination of the Executive’s employment becomes effective; provided that,
with respect to equity based incentive compensation which is contingent on the
achievement of specified performance criteria, payment of any such cash or
issuance of any such shares of the Company’s common stock shall be made on the
first Pay Date following the later of the end of the six (6) month period
following the date the termination of the Executive’s employment becomes
effective and the expiration of the period over which such performance was to be
measured; (ii) the Company shall pay to the Executive an amount equal to the
Executive’s Base Salary as of the date his termination of employment becomes
effective multiplied by two (2) (such amount being hereinafter the “Base Salary
Severance”) as follows: (A) on the first Pay Date which occurs after the end of
the six (6) month period following the date the termination of the Executive’s
employment becomes effective, the Company shall pay to the Executive, in one
lump sum payment, an amount equal to twenty five percent (25%) of the
Executive’s Base Salary Severance; and (B) the remaining portion of the
Executive’s Base Salary Severance shall be paid to the Executive in thirty eight
(38) substantially equal consecutive bi-weekly installments beginning with the
first Pay Date following the date on which the Executive was paid the lump sum
payment of twenty five percent (25%) of the Executive’s Base Salary Severance;
(iii) on the later of the first Pay Date following the end of the six (6) month
period beginning on the date the termination of the Executive’s employment
becomes effective and the date that annual performance bonuses are paid by the
Company to employees employed at the Company’s corporate headquarters, the
Company will pay to the Executive in one lump sum payment, an amount equal to
the amount of the annual performance bonus the Executive would have been
entitled to receive for the year in which the termination of the Executive’s
employment is effective (based on actual financial performance by the Company
for such year and assuming the achievement of targeted level of performance of
any personal strategic objectives), pro-rated to reflect the actual portion of
the calendar year that you were employed by the Company; and (iv) the Company
will healthcare continuation coverage make available to the Executive
(hereinafter “Continuation Coverage”) as required by the applicable provisions
of the Internal Revenue Code of 1986, as amended (the “Code”) and by the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”) and will
subsidize the amount of the monthly premiums payable with respect to the
provision of such Continuation Coverage to the Executive at the same rate that
the Company subsidizes monthly healthcare premiums for Continuation





--------------------------------------------------------------------------------





Coverage which is being provided to former employees of the Company’s corporate
office for the applicable calendar year that Continuation Coverage is being
provided.


(e)For purposes of determining the amount of cash or shares of the Company’s
common stock which is to be paid or issued to the Executive pursuant to Section
2.03(d)(i) above with respect to any equity based incentive compensation that is
contingent on the satisfaction of any pre-established performance criteria, with
respect to any personal strategic objectives of the Executive, the Executive
shall be deemed to have achieved the targeted level of performance established
with respect to such personal strategic objectives and with respect to financial
objectives, the actual performance shall be used.


(f)After the amounts required to be paid to the Executive by the foregoing
provisions of this Section 2.03 have been paid to the Executive, except as
otherwise provided in Section 2.05 hereof, the Company shall have no further
obligation to pay the Executive any additional Base Salary, compensation or
bonuses or other benefits.


(g)If Executive dies while any amount payable to the Executive under the
provisions of this Section 2.03 is still payable to him hereunder, all such
amounts shall paid in accordance with the terms of this Agreement to the
Executive's personal representative or the executor or administrator of the
Executive's estate within ten (10) days from the date such personal
representative, executor or administrator is appointed.


.Payments Subject to Taxes. All payments made by the Company to the Executive
under this Agreement shall be subject to applicable payroll and withholding
taxes which shall be deducted by the Company from the amount otherwise payable
to the Executive. With respect to any shares of common stock of the Company to
be issued to the Executive pursuant to this Agreement, upon written consent of
the Executive, the Company will reduce the number of shares of common stock of
the Company to be issued to the Executive to reflect the amount of the
applicable payroll and withholding taxes which would otherwise be payable with
respect to the common stock of the Company to be issued to the Executive. In the
event that the Executive is entitled to receive shares of common stock of the
Company pursuant to this Agreement and does not consent to the withholding by
the Company of shares of common stock to pay the applicable payroll and
withholding taxes payable in connection with the issuance to the Executive of
such shares of common stock, the Executive agrees that he will be solely
responsible for payment of any and all payroll and withholding taxes with
respect to the shares of common stock to be issued to the Executive.
.

.Obligations Which Survive Termination. Nothing in the foregoing provisions of
this Article 2 shall be deemed to release the Company from any obligations which
the Company may have with respect to the payment to the Executive of any
benefits that the Executive is entitled to receive under the terms of the
Gibraltar 401(k) Plan or any benefits that the Executive is entitled to receive
under the terms of any other tax qualified retirement plan, any disability
benefits plan or any life insurance plan which may be maintained by the Company.
In addition, nothing in the foregoing provisions of this Article 2 shall be
deemed to release the Company from any obligations which the Company has to
provide Continuation Coverage to the Executive as required by the applicable
provisions of ERISA and the Code.




ARTICLE 3.Miscellaneous


.Amendments. This Agreement may not be amended or modified orally, and no
provision hereof may be waived, except in a writing signed by the parties
hereto.





--------------------------------------------------------------------------------





.

.Assignment. This Agreement cannot be assigned by either party hereto except
with the written consent of the other.
.

.Entire Agreement. Except for the provisions of a change in control agreement
made by and between the Executive and the Company on the date hereof (which
change in control agreement sets forth the rights of the Executive upon the
occurrence of a change in control as defined therein (such agreement being
hereinafter the “Change in control Agreement”)), this Agreement contains the
entire agreement between the Company and the Executive with respect to the
subject matter hereof, supersedes all prior agreements, promises, covenants,
arrangements and communications between the Executive and the Company. For the
avoidance of doubt, if, following a Change in Control (as defined in the Change
in Control Agreement) the Executive’s employment is terminated by the Company
under circumstances which, under the terms of the Change in Control Agreement,
constitute a Double Trigger Event (as defined in the change in Control
Agreement), the Executive shall not be entitled to the payments provided for by
this Agreement upon the occurrence of a termination of the Executive’s
employment by the Company without Cause or by the Executive for a Good Reason
and, instead, the terms of the Change in Control Agreement shall govern the
rights of the Executive to payment on the occurrence of any such without Cause
or Good Reason termination of the Executive’s employment.
.

.Binding Effect. This Agreement shall be binding upon and inure to the benefit
of the personal representatives and successors in interest of the Executive and
any successors in interest of the Company.
.

.Applicable Law. This Agreement shall be governed and construed in accordance
with the laws of the State of New York applicable to contracts made and to be
performed wholly within such State except with respect to the internal affairs
of the Company and its respective stockholders, which shall be governed by the
General Company Law of the State of Delaware.
.

.Notices. All notices and other communications given pursuant to this Agreement
shall be deemed to have been properly given and received: (a) if delivered in
person, on the date delivered to the Executive or, in the case of the Company,
on the date delivered to the Senior Vice President - Human Resources; (b) if
delivered by mail, (5) U.S. business days following the deposit of any such
notice in the U.S. mail system for mailing by certified mail or registered mail,
postage prepaid, addressed to the Executive at the address first above written
or if to the Company, at its address first above written, attention Senior Vice
President - Human Resources; and (c) if delivered by nationally recognized
overnight delivery service, one U.S. business day following the date that such
notice is deposited with such nationally recognized overnight delivery service
postage prepaid, addressed to the Executive at the address which the Company
maintains for the Executive or if to the Company, at its address first above
written, attention Senior Vice President - Human Resources. From time to time,
any party hereto may designate by written notice any other address or party to
which such notice or communication or copies thereof shall be sent.
.

.Severability of Provisions. In case any one or more of the provisions contained
in this Agreement shall be invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby and this Agreement
shall be interpreted as if such invalid, illegal or unenforceable provision was
not contained herein.
.

.409A Savings Clause.





--------------------------------------------------------------------------------





(a)(a)    Any payments under this Agreement that may be excluded from Section
409A of the Internal Revenue Code of 1986, as amended (hereinafter “Section
409A”) either as separation pay due to an involuntary separation from service or
as a short-term deferral shall be excluded from Section 409A to the maximum
extent possible. For purposes of Section 409A, each installment payment provided
under this Agreement shall be treated as a separate payment. All provisions
shall, to the maximum extent possible, be construed and interpreted in a manner
which will cause such provisions to be implemented in a manner which complies
with the applicable requirements of Section 409A and the regulations promulgated
thereunder so as to avoid subjecting the Executive to taxation under Section
409A(a)(i)(A) of the Internal Revenue Code of 1986, as amended.


(b)Any payments to be made under this Agreement upon a termination of employment
shall only be made if such termination of employment constitutes a "separation
from service" under Section 409A.”  Notwithstanding any other provision of this
Agreement, if at the time of the Executive's termination of employment, he is a
"specified employee", determined in accordance with Section 409A, any payments
and benefits provided under this Agreement or otherwise that constitute
"nonqualified deferred compensation" subject to Section 409A that are provided
to the Executive on account of his separation from service shall not be paid
until the first payroll date to occur following the six-month anniversary of the
Executive's termination date ("Specified Employee Payment Date"). The aggregate
amount of any payments that would otherwise have been made during such six-month
period shall be paid in a lump sum on the Specified Employee Payment Date
without interest and thereafter, any remaining payments shall be paid without
delay in accordance with their original schedule. If the Executive dies during
the six-month period, any delayed payments shall be paid to the Executive's
estate in a lump sum upon the Executive's death.


(c)To the extent required by Section 409A, each reimbursement or in-kind benefit
provided under this Agreement shall be provided in accordance with the
following:


(i)the amount of expenses eligible for reimbursement, or in-kind benefits
provided, during each calendar year cannot affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other calendar year.


(ii)any reimbursement of an eligible expense shall be paid to the Executive on
or before the last day of the calendar year following the calendar year in which
the expense was incurred; and


(iii)any right to reimbursements or in-kind benefits under this Agreement shall
not be subject to liquidation or exchange for another benefit.


.Counterparts. This Agreement may be executed in one or more counterparts each
of which shall be deemed to be an original and all of which, taken together,
shall constitute one and the same instrument. Facsimile transmission (including
e-mail delivery of documents in Adobe pdf format) of any signed original
counterpart and/or retransmission of any signed facsimile transmission shall be
deemed the same as the delivery of a manually signed original of any such
document.
.

.Headings.    The headings of the Sections and Articles of this Agreement are
inserted for convenience only and shall not constitute a part hereof or affect
in any way the meaning or interpretation of this Agreement.
.






--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Executive and the Company have caused this Agreement to
be executed as of the day and year first above written.


GIBRALTAR INDUSTRIES, INC.




By: /s/ William P. Montague                /s/ William T. Bosway        
William P. Montague                        William T. Bosway
Chairman of the Board of Directors







